Citation Nr: 1828021	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.

2.  Entitlement to service connection for gout, including as secondary to service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication.  Specifically, the Board finds that the Veteran should be afforded VA examinations for the claimed disabilities on appeal.  The Veteran's representative argues that the Veteran's claimed conditions have not been adequately examined by a VA examiner.  See Informal Hearing Presentation, April 27, 2018.  The Board agrees.

First, it appears that the AOJ intended to schedule the Veteran for VA examinations, but this did not occur.  The Board points to a Deferred Rating from January 2017, which requests medical examinations and opinions regarding the Veteran's claim that his osteoarthritis and gout are secondary to his service-connected diabetes mellitus.  The Board also points to a Report of General Information from August 2017, which states that VA told the Veteran that examinations would be requested for his arthritis and gout with a private contractor so that he could be seen closer to home.  It appears that an examination worksheet was prepared, however, it does not appear that the examinations were scheduled.  The Board will remand to afford the Veteran an opportunity to be examined.

In addition, the Board notes that the Veteran has also raised a claim of entitlement on secondary basis.  That is, the Veteran now alleges that his osteoarthritis and gout are due to his service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.  The Board will remand for an examination and opinion addressing whether the claimed disabilities are proximately due to, the result of, or aggravated (permanently worsened) beyond normal progression by the service-connected disabilities.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the issues on appeal.  All efforts to obtain such records should be clearly noted in the claim file.

2.  Upon completion of the above, schedule the Veteran for the following examinations:

(a) An examination to address the etiology of the claimed osteoarthritis disability, to include as secondary to service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  

In addition, the examiner should provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the disability is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.

(b) An examination to address the etiology of the claimed gout disability, to include as secondary to service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  

In addition, the examiner should provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the disability is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected prostate adenocarcinoma, diabetes mellitus, and/or hypertensive vascular disease.

For all examinations, all necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




